1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY SILVA,                                    Case No. 1:16-cv-01131-LJO-SKO (PC)

12                       Plaintiff,                     ORDER STRIKING PLAINTIFF’S
                                                        UNSIGNED RESPONSE TO ORDER
13           v.
                                                        TO SHOW CAUSE
14    WORTH,
                                                        (Doc. 47)
15                       Defendant.
16                                                      FOURTEEN (14) DAY DEADLINE

17

18          Plaintiff, Anthony Silva, is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. ' 1983. On January 14, 2019, the Court issued an

20   order for Plaintiff to show cause why the First Amended Complaint should not be stricken from

21   this action due to lack of compliance with the California Government Claims Act with regard to

22   the events raised in Claim II. (Doc. 46.) Plaintiff filed an unsigned response requesting the Court

23   appoint an attorney to represent him and indicating that he was unaware of the California

24   Government Claims Act. (Doc. 47.)

25          The Court cannot consider unsigned filings and the response is THEREFORE ORDERED

26   STRICKEN from the record. Fed. R. Civ. P. 11(a); Local Rule 131(b). Plaintiff is granted

27   fourteen (14) days from the date of service of this order to file a response to the order to show

28
                                                        1
1    cause. The Clerk of the Court is directed to serve a copy of the order to show cause, (Doc. 46),

2    on Plaintiff along with this order. Failure to file a response or a notice of voluntary dismissal

3    of the First Amended Complaint will result in recommendation that this action be dismissed

4    for Plaintiff’s failure to obey a court order.

5
     IT IS SO ORDERED.
6

7    Dated:    January 28, 2019                                  /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
